ARNOLD, Judge.
The main issue involved in this appeal is which period of revocation governs, the six month term listed in the signed consent form or the three month term embodied in the statute at the *531time the consent was given. We hold that the statutory language overrides the outdated consent form.
It is unfortunate that the form misstated the time allowed for revocation. The fact still remains, however, that when Ms. Kinder signed her Consent to Adoption, the statute had been amended. The law at that time allowed only three months for the revocation of consent.
One is presumed to know the law and will be held to it. In re Forestry Foundation, 296 N.C. 330, 342, 250 S.E. 2d 236, 244 (1979). Ms. Kinder, like everyone, is responsible for knowing public laws. The fact that G.S. 48-11 had been amended could have been discovered with reasonable diligence.
The primary purpose of Chapter 48 is to protect children “from interference long after they have become properly adjusted in their adoptive homes by biological parents who may have some legal claim because of a defect in the adoption procedure.” See G.S. 48-1. The amendment which reduced the time allowed for revocation holds true to this stated purpose. It helps to create security in newly adoptive homes. The legislature believed the six month term did not achieve this goal.
The amendment to G.S. 48-ll(a) states that all consents on or after 1 June 1983 would be governed by the three month term. Sandra Kinder signed her Consent to Adoption over a month after the effective date. With the exercise of due diligence Ms. Kinder would have known of this change and could have conformed with the requirements of this statute. Thus, to hold that the six month term applied would be in direct opposition to legislative intent and public policy,
We reverse the trial court’s decision.
Reversed.
Chief Judge Hedrick and Judge COZORT concur.